DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-4 and 6-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of copending Application No. 16/963,085 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 1-4, 9, and 10:  Claim 6 of application ‘085 teaches an insulating composition comprising a heterophasic polypropylene resin comprising a crystalline polypropylene matrix and a rubbery propylene copolymer dispersed with the matrix, where the composition has a flexural modulus of 50 to 1,200 MPa and a xylene solubility of less than 10 weight percent, measured by the same means as the instant claims. 
	 Application ‘085 is silent towards the claimed peak ratio.  However, the original specification teaches that the peak ratio is directly related to the flexural modulus (Table 1).  As Lunghi teaches the same base composition with the claimed flexural modulus, it would inherently have the claimed peak ratio.
	Application ‘085 is silent towards the tensile strength and elongation, before and after heating, and the brittle temperature of the insulating sample.  However, Application ‘085 teaches an identical structural composition as that of the instant claims.    "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01.
Considering Claims 6 and 7:  Claims 7 and 8 of application ‘085 correspond to instant claims 6 and 7.
Considering Claim 8:  Claim 1 of application ‘085 teaches a power cable comprising a conductor and the claimed insulating layer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 and 6-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of copending Application No. 17/054,990 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 1-4, 9, and 10:  Claim 3 of application ‘990 teaches an insulating composition comprising a heterophasic polypropylene resin comprising a crystalline polypropylene matrix and a rubbery propylene copolymer dispersed with the matrix, where the composition has a flexural modulus of 50 to 1,200 MPa and a xylene solubility of less than 10 weight percent, measured by the same means as the instant claims. 
	 Application ‘990 is silent towards the claimed peak ratio.  However, the original specification teaches that the peak ratio is directly related to the flexural modulus (Table 1).  As Lunghi teaches the same base composition with the claimed flexural modulus, it would inherently have the claimed peak ratio.  
Application ‘990 is silent towards the tensile strength and elongation, before and after heating, and the brittle temperature of the insulating sample.  However, Application ‘990 teaches an identical structural composition as that of the instant claims.    "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01.
Considering Claims 6 and 7:  Claims 5 and 6 of application ‘990 correspond to instant claims 6 and 7.
Considering Claim 8:  Claim 19 of application ‘990teaches a power cable comprising a conductor and the claimed insulating layer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed December 2, 2022 have been fully considered but they are not persuasive, because:
The applicant does not argue the merits of the double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767